Citation Nr: 0809352	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease.  

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to service connection for hip disability, to 
include as secondary to service-connected pes planus.  

5.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected pes 
planus.  

6.  Entitlement to service connection for amputation of the 
right big toe, to include as secondary to service-connected 
pes planus.  

7.  Entitlement to service connection for amputation of toes 
of the left foot, to include as secondary to service-
connected pes planus.  

8.  Entitlement to service connection for recurrent 
ulcerations of the feet, to include as secondary to service-
connected pes planus.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
August 1974.  

These matters come to the Board of Veterans' Appeals (Board) 
following January 2005 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran had perfected appeals as 
to the claims of service connection for pes planus, for 
depression, and for alcohol and drug dependency.  In May 2006 
and August 2006 rating decisions, the RO granted service 
connection for pes planus and for depression with alcohol and 
drug dependency, respectively.  

The Board notes that in a September 2005 VA Form 9 (Appeal to 
Board of Veterans' Appeals), the veteran reported that his 
feet and "ankles" had been injured in service.  As noted 
above, the veteran has been service connected for bilateral 
pes planus.  Likewise, in a November 2006 statement, the 
veteran's representative filed a claim on behalf of the 
veteran for service connection for amputation of all toes of 
the right foot.  As noted on the cover page, the RO has 
considered the issue of service connection for amputation of 
the right big toe.  As such, the issue of service connection 
for bilateral ankle disability and for amputation of the toes 
of the right foot other than the right big toe is referred to 
the RO for appropriate action.  

(The decision below addresses the veteran's claims of service 
connection for diabetes mellitus, for arteriosclerotic heart 
disease, for peripheral neuropathy, for hip disability, for 
low back disability, for amputation of the right big toe, for 
amputation of toes of the left foot, and for recurrent 
ulcerations of the feet.  The remaining issue on appeal will 
be discussed in the remand that follows this decision.)  


FINDINGS OF FACT

1.  Neither diabetes mellitus, arteriosclerotic heart 
disease, nor peripheral neuropathy is attributable to the 
veteran's military service; neither diabetes mellitus nor 
arteriosclerotic heart disease was manifested within one year 
of the veteran's separation from military service.  

2.  The veteran does not have a hip disability.  

3.  There is no relationship between any low back disability, 
amputation of the right big toe, amputation of toes of the 
left foot, or recurrent ulcerations of the feet and the 
veteran's military service; arthritis of the low back was not 
manifested within one year of the veteran's separation from 
military service.  

4.  There is no relationship between any low back disability, 
amputation of the right big toe, amputation of all toes of 
the left foot, or recurrent ulcerations of the feet and 
already service-connected disability.  





CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran does not have arteriosclerotic heart disease 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

4.  The veteran does not have hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; hip disability is not proximately 
due to, or the result of, service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007); 38 C.F.R. § 3.310 (2006).  

5.  The veteran does not have low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; low back arthritis is not 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007); 38 C.F.R. § 3.310 (2006).

6.  The veteran does not have amputation of the right big toe 
that is the result of disease or injury incurred in or 
aggravated during active military service; amputation of the 
right big toe is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).  

7.  The veteran does not have amputation of toes of the left 
foot that is the result of disease or injury incurred in or 
aggravated during active military service; amputation of toes 
of the left foot is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).  

8.  The veteran does not have recurrent ulcerations of the 
feet that are the result of disease or injury incurred in or 
aggravated during active military service; recurrent 
ulcerations of the feet are not proximately due to, or the 
result of, service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007); 38 C.F.R. § 3.310 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
for diabetes mellitus, for arteriosclerotic heart disease, 
for peripheral neuropathy, for hip disability, for low back 
disability, for amputation of all toes of the left foot, for 
amputation of the right big toe, and for recurrent 
ulcerations of the feet has been accomplished.  Through 
notice letters dated in October 2004 and October 2006, the 
veteran was notified of the legal criteria governing his 
claims and the evidence needed to substantiate his claims.  
The veteran has been afforded an opportunity to respond.  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
veteran was requested to submit evidence in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, the 
RO has provided the veteran notice with respect to effective 
dates and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, the "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service medical records and other relevant post-service 
treatment records, to include records associated with the 
veteran's award of Social Security Administration (SSA) 
benefits and his medical treatment with VA.  The veteran has 
also been afforded VA examinations with respect to his claims 
for service connection for hip disability, for low back 
disability, for amputation of the right big toe, for 
amputation of toes of the left foot, and for recurrent 
ulcerations of the feet.  The examiners each commented on the 
relationship between the veteran's disabilities and his 
service-connected pes planus. 

The Board is aware that in the report of March 2007 VA foot 
examination, the veteran reported that he was treated after 
service in the 1970s for back problems.  As noted above, in 
October 2004 and October 2006, the RO requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  He was provided VA 
Forms 21-4142 (Authorization and Consent to Release 
Information), to authorize release of information from any 
doctors and/or hospitals concerning treatment he had 
received.  The Board notes that the veteran has not submitted 
any VA Form 21-4142.  Therefore, the Board finds that a 
remand to further development the record for any medical 
records from the 1970s is not warranted.  See Wood v. 
Derwinski, 1 Vet. App. 406 (1991) (if a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence).  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of his claims that need 
to be obtained.  

The Board notes that the record does not reflect any medical 
opinion concerning the relationship between the veteran's 
diabetes mellitus, arteriosclerotic heart disease, or 
peripheral neuropathy and his military service.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  As 
will be explained below, there is no indication except by way 
of unsupported allegation that diabetes mellitus, 
arteriosclerotic heart disease, or peripheral neuropathy may 
be associated with military service, or within one year of 
active service.  As such, further action to obtain a medical 
opinion with respect to these issues is not warranted.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is more favorable to 
the claimant.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus, arteriosclerotic heart disease, or 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the veteran's service medical records does not 
reflect complaints, diagnoses, or treatment for diabetes 
mellitus, for arteriosclerotic heart disease, or for 
peripheral neuropathy (to include paralysis of the nerves).  
Furthermore, the medical evidence of record does not reflect 
that either diabetes mellitus or arteriosclerotic heart 
disease manifested within one year of the veteran's 
separation from military service.  While the post-service 
medical evidence demonstrates that the veteran has diabetes 
mellitus, various cardiac disabilities to include 
arteriosclerotic heart disease, and peripheral neuropathy, it 
does not otherwise reflect any nexus between diabetes 
mellitus, arteriosclerotic heart disease, or peripheral 
neuropathy and the veteran's military service.  Neither the 
veteran nor his representative has presented nor alluded to 
the existence of any medical opinion establishing a 
relationship between diabetes mellitus, arteriosclerotic 
heart disease, or peripheral neuropathy and military service.  
Hence, the record presents no basis for a grant of service 
connection for diabetes mellitus, for arteriosclerotic heart 
disease, or for peripheral neuropathy.  

The veteran has also claimed that a bilateral hip disability, 
low back disability, amputation of the right big toe, 
amputation of all toes of the left foot, and recurrent 
ulcerations of the feet were proximately due to or aggravated 
by his service-connected pes planus.  The Board notes in this 
case, that the RO has considered the veteran's claims both on 
a direct basis and as secondary to service-connected pes 
planus.  The Board will likewise consider both theories of 
entitlement.  

Here, the medical evidence does not demonstrate a hip 
disability.  In this regard, reports of July 2006 and January 
2007 radiographic studies of the bilateral hips were within 
normal limits.  A February 2007 treatment note reflects that 
on examination, the veteran demonstrated a full range of 
motion of his hips without pain.  In a report of March 2007 
VA foot examination, the examiner reported that the veteran 
had normal hips and that any restricted motion of the joints 
was the result of the veteran's low back disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  See also e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted).  Therefore, in the 
absence of proof of a current hip disability the claim for 
service connection for any hip disability may not be granted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also notes that, there is no competent medical 
evidence that relates the veteran's amputation of the right 
big toe, amputation of toes of the left foot, or recurrent 
ulcerations of the feet directly to service nor has the 
veteran claimed as such.  With respect to a claimed low back 
disability, the veteran was diagnosed with mild degenerative 
disc disease, multi-level facet arthropathy, and disc 
herniation at L4-5 and L5-S1 on computed tomography (CT) 
study in April 2007.  The medical evidence does not otherwise 
reflect that any degenerative changes of the low back 
manifested within one year of the veteran's separation from 
military service.  

The Board also notes with respect to the low back claim that 
in a report of March 2007 VA foot examination, the examiner 
noted the veteran's reported history of experiencing back 
problems in service following a fall off a mountain.  The 
veteran reported that since service he had continued to 
experience problems with his back, and that he saw 
chiropractors in the 1970s and also received heat treatment 
and massage.  The veteran is competent to provide testimony 
concerning factual matters of which he has first hand 
knowledge (i.e., falling off a mountain and hurting his 
back).  See e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(the Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical 
evidence is silent as to complaints or treatment for the 
relevant condition or symptoms); see also Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In this case, accepting that the veteran did fall and hurt 
his back as claimed, the veteran's service medical records 
reflect no complaints or clinical findings regarding back 
pain or disability.  While the veteran has reported that he 
was treated after service in the 1970s for back problems, he 
has not identified or submitted any evidence of such 
treatment.  The VA examiner in March 2007 considered the 
veteran's reported history but has related the veteran's low 
back disability to normal aging and not to any incident in 
service.  Additionally, neither the veteran nor his 
representative has presented nor alluded to the existence of 
any medical opinion establishing a relationship between the 
veteran's current low back disability and his period of 
military service.  

As such, the competent medical evidence has not established 
any relationship between military service and the veteran's 
claimed low back disability, amputation of the right big toe, 
amputation of all toes of the left foot, or recurrent 
ulcerations of the feet.  

With respect to the claimed disabilities as secondary (to 
include aggravation thereof) to service-connected pes planus, 
the Board finds the veteran's low back disability is not 
proximately due to or aggravated by the veteran's pes planus.  
Here, the Board has considered comments in April 2007 from a 
VA physical therapist that the most likely contributing 
factor to the veteran's back pain was his chronic pes planus 
condition.  (The pes planus had reportedly altered the 
mechanics of the veteran's joints leading up to the low 
back.)  

The Board, however, finds more persuasive the above-noted 
report of March 2007 VA foot examination.  In that report, 
the examiner, following his review of the claims file and 
consideration of the veteran's reported history, opined that 
the veteran's degenerative joint disease of the low back was 
more likely than not a result of normal aging.  The examiner 
also commented that, because the veteran's pes planus 
problems were symmetrical and bilateral, it was less likely 
than not that the bilateral pes planus directly caused or 
permanently aggravated the low back disability.  Instead, the 
examiner reported that the veteran's transmetatarsal 
amputation and resulting gait abnormalities, which were the 
result of diabetes mellitus, had aggravated the low back 
disability, not his service-connected pes planus.  
Additionally, the Board has reviewed a June 2007 statement 
from a VA physician who was asked by the veteran to comment 
on the relationship between his pes planus and low back 
disability.  The physician reported that he found no 
scientific data investigating the relationship between pes 
planus and low back pain, and did not otherwise link the 
veteran's low back disability to pes planus.  

Here, the Board gives the greater probative weight to the 
report of March 2007 VA foot examination and the opinion of 
that examiner which was clearly based upon examination of the 
veteran and full consideration of the record as well as the 
veteran's reported medical history pertaining to his low back 
disability.  Furthermore, the VA examiner is a medical 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) 
(it is the responsibility of VA adjudicators to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another); see also Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993).  Therefore, the Board does not 
find the veteran's claimed low back disability is proximately 
due to or aggravated by his service-connected pes planus.  

With regard to the claims for service connection for 
amputation of the right big toe, for amputation of all toes 
of the left foot, and for recurrent ulcerations of the feet, 
the evidence supportive of the veteran's claim consists of a 
February 2007 statement from the veteran's treating VA 
podiatrist.  The statement noted, in particular, that if the 
veteran had not had the severe foot deformities that he had, 
he would have likely not experienced the significant problems 
he developed solely associated with diabetes mellitus, and 
likely would not have undergone amputation.  Here, the Board 
assumes the severe foot deformity identified by the VA 
podiatrist is the veteran's pes planus.  Additionally, the VA 
podiatrist does not necessarily appear to be opining that the 
veteran's pes planus was the proximate cause of the recurrent 
ulcerations of the feet (which resulted in the amputation of 
the veteran's toes), but only that the pes planus resulted in 
calluses, which in combination with diabetic complications 
and peripheral vascular disease, ultimately led to recurrent 
ulcerations and the toe amputations.  

In direct contrast to the VA podiatrist's conclusion is the 
opinion of a VA examiner as noted in a report of February 
2007 VA skin diseases examination.  In this regard, the 
examiner opined that the veteran's foot ulcers were most 
likely related to diabetes, vascular disease, as well as 
neuropathy and less likely as not related to the veteran's 
pes planus.  In her discussion, the examiner noted the 
veteran's contention that his pes planus had caused his feet 
to rub the wrong way in his shoes, thus resulting in his 
calluses that led to ulcers which ultimately led to the 
amputations of his toes.  The examiner reported that a person 
wearing improperly fitted shoes could develop hyperkeratosis 
of the skin resulting in calluses.  In an individual with 
diabetes, peripheral vascular disease, and neuropathy, the 
hyperkeratotic lesions could break down, resulting in slow to 
nonhealing ulcers and ultimately result in amputations once 
osteomyelitis occurred.  However, the examiner also commented 
that she felt strongly that if the veteran had not had 
diabetes, peripheral vascular disease, and/or neuropathy, he 
most likely would not have developed nonhealing foot ulcers.  

Additionally, in a report of March 2007 VA foot examination, 
a VA examiner supported the conclusions of the VA examiner in 
the report of February 2007 VA skin diseases examination.  In 
this regard, the examiner in March 2007 noted that the cause 
of the veteran's problems with wound healing were diabetic 
complications to include peripheral neuropathy as well as 
peripheral vascular disease.  The examiner further opined 
that it was less likely than not that the veteran's pes 
planus directly caused or permanently aggravated his non-
healing sores.  Likewise, a report of August 2005 VA foot 
examination reflects the examiner's diagnosis of peripheral 
vascular disease with necessitating amputations of all toes 
bilaterally.  The examiner opined that the veteran's 
amputations were not related to pes planus but instead to the 
veteran's peripheral vascular disease.  

The Board has also considered a June 2007 statement from a VA 
physician, who was asked by the veteran to comment on any 
connection between pes planus and the veteran's recurrent 
ulcerations of the feet.  Here, the physician's opinion, 
equivocal at best, is based on medical journal article in 
which the scientific study data does not coincide with the 
veteran's medical history regarding his feet.  The physician 
opined that it seemed plausible that the veteran's pes planus 
could be a nexus to hallux limitus or hallux valgus, which 
the study reportedly found associated with non-healing 
diabetic ulcers.  The medical evidence in this case does not 
reflect that the veteran was diagnosed with hallux limitus or 
hallux valgus, nor does the opinion account for any recurrent 
ulcerations of the veteran's feet other than the big toes of 
the feet.  

Therefore, when the Board considers the medical evidence of 
record, it finds less persuasive the conclusions of the VA 
podiatrist in February 2007 and the VA physician in June 
2007.  Here, the medical evidence does not support the 
conclusion that the veteran's service-connected pes planus 
was the proximate cause of the recurrent ulcerations of his 
feet or resulted in the amputation of the right big toe or 
left foot toes; nor did pes planus aggravate any of these 
disabilities.  Otherwise, collectively, the medical 
conclusions from VA examiners in August 2005, February 2007 
and March 2007 indicate that the veteran's diabetic 
complications and peripheral vascular disease were the cause 
of the veteran's recurrent ulcerations of his feet, which 
resulted in the amputation of his toes.  

Thus, the Board finds the weight of the competent medical 
evidence does not reflect that the veteran's amputation of 
the right big toe, amputation of all toes of the left foot, 
or recurrent ulcerations of the feet are proximately due to 
or aggravated by his service-connected pes planus.  See 
Winsett, 11 Vet. App. at 424-25.  As the opinion evidence 
against the veteran's claims is entitled to more weight, it 
follows that the preponderance of the evidence weighs against 
the claims for service connection for amputation of the right 
big toe, for amputation of all toes of the left foot, and for 
recurrent ulcerations of the feet .  

Additionally, the Board has considered the veteran's 
contentions with respect to his claims.  However, as a lay 
person without the appropriate medical training or expertise, 
the veteran simply is not competent to provide a probative 
opinion on a medical matter-such as whether a current 
disability exists or the relationship between any current 
disability and service or service-connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that it has not been shown 
that the veteran has any hip disability.  It also has not 
been shown that the veteran has diabetes mellitus, 
arteriosclerotic heart disease, or peripheral neuropathy that 
is related to his period of active service.  Furthermore, no 
relationship has been established between the veteran's 
military service or already service-connected disability and 
any low back disability, amputation of the right big toe, 
amputation of toes of the left foot, or recurrent ulcerations 
of the feet.  

For all the foregoing reasons, the claims for service 
connection for diabetes mellitus, for arteriosclerotic heart 
disease, for peripheral neuropathy, for hip disability, for 
low back disability, for amputation of the right big toe, for 
amputation of toes of the left foot, and for recurrent 
ulcerations of the feet must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as a preponderance 
of the evidence weighs against the claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for arteriosclerotic heart disease is 
denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for hip disability is denied.  

Service connection for low back disability is denied.  

Service connection for amputation of the right big toe is 
denied.  

Service connection for amputation of toes of the left foot is 
denied.  

Service connection for recurrent ulcerations of the feet is 
denied.  


REMAND

Under applicable criteria, TDIU may be awarded where the 
schedular rating is less than total and when it is determined 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  Under § 4.16(a) if there is only one service-
connected disability, it must be rated at 60 percent or more.  
If there are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  

A review of the veteran's June 2006 application for increased 
compensation based on unemployability (VA Form 21-8940) 
reflects his report that disability associated with his feet 
and his depression prevented him from following a substantial 
gainful occupation.  The application notes that the veteran 
had completed three years of high school and that he had 
received no other additional education or training.  The 
veteran reported that from 1998 to 2005 he worked for two 
different towing companies.  

The relevant medical evidence reflects a report of June 2006 
VA examination in which the examiner noted that the veteran 
had a difficult time with employment due to multiple medical 
problems, including pes planus.  In a report of March 2007 VA 
examination, the VA examiner reported that the veteran had a 
number of medical problems, to include depression, which 
affected his employment.  The examiner also reported that 
there was no clear evidence that pes planus was the primary 
limiting factor of the veteran's employment.  

In this case, the veteran is receiving non-service-connected 
pension benefits.  He is only service connected for bilateral 
pes planus, rated as 30 percent disabling, and for depression 
with alcohol and drug dependency, rated as 20 percent 
disabling.  The current combined evaluation for the veteran's 
service-connected disabilities is 40 percent.  See 38 C.F.R. 
§ 4.25 (2007).  As such, the veteran does not meet the 
criteria for consideration for entitlement to TDIU on a 
schedular basis.  

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Thus, even 
when the percentage requirements are not met, entitlement to 
a total rating, on an extra-schedular basis, may nonetheless 
be established, in exceptional cases, when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

Thus, the Board finds that an additional medical opinion 
would be helpful in deciding the veteran's claim for a TDIU.  
The veteran should be scheduled for an appropriate VA 
examination and the examiner requested to evaluate the 
veteran's service-connected disabilities.  The examiner 
should conduct a review of the medical evidence, and provide 
a well-reasoned, well-supported medical opinion, addressing 
the question of whether the veteran's service-connected 
bilateral pes planus and service-connected depression with 
alcohol and drug dependency combine to make him unemployable.  
See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 
(1995).  Such opinion should be based, in part, upon 
consideration of the veteran's documented history and 
assertions, to include employment history, education, and 
medical evidence associated with the record.  

(The Board emphasizes to the veteran that failure to report 
to any scheduled examination, without good cause, could 
result in a denial of the claim for a TDIU.  See 38 C.F.R. § 
3.655(b) (2007).)

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the agency of original jurisdiction 
(AOJ) of the responsibility to ensure full compliance with 
the Act and its implementing regulations.  Hence, in addition 
to the action requested above, the AOJ should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the remaining 
claim on appeal.

In light of the foregoing, this matter is hereby REMANDED for 
the following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record with respect to his 
claim for a TDIU.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
remand must be made available to the 
examiner designated to examine the 
veteran.  A report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The examiner should be requested to 
evaluate the severity of the veteran's 
service-connected bilateral pes planus 
and his service-connected depression with 
alcohol and drug dependency.  In 
addition, the examiner should elicit from 
the veteran and record for evaluation 
purposes a full work and educational 
history.  Thereafter, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
veteran's service-connected bilateral pes 
planus and service-connected depression 
with alcohol and drug dependency combine 
to preclude substantially gainful 
employment that is consistent with the 
veteran's education and occupational 
experience.  

All examination results should be set 
forth along with the complete rationale 
for the opinions provided.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the claim for a TDIU 
on appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


